Case 2:20-cr-00102-Z-BR Document 31 Filed 03/11/21 Pagei1of1 PagelD 78

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT eR SL OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS LE

AMARILLO DIVISION MAR 1 1 2021

CLERK, U.S. DISTRICT cour

UNITED STATES OF AMERICA

 

 

 

Plaintiff,
V. 2:20-CR-102-Z-BR-(1)
KAREEM ABDUL JABBAR WHITE

Defendant.

Cr Ln Ln Lr Ln Lr Ln rn or

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 23, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Kareem Abdul Jabbar White filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Kareem Abdul Jabbar White was knowingly and voluntarily entered; ACCEPTS
the guilty plea of Defendant Kareem Abdul Jabbar White; and ADJUDGES Defendant Kareem Abdul
Jabbar White guilty of Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March if ,202 1,

 

UNITED STA PesceMAR Ye
UNI

TED STATES DISTRICT JUDGE

 
